Citation Nr: 1216537	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  05-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to February 4, 1998 for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1968.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision which granted service connection for PTSD effective April 17, 2009.

In a May 2007 decision, the Board granted the Veteran an effective date of February 4, 1998 for service connection for PTSD.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (the Court).  In July 2009, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court dated July 14, 2009 granted the motion and vacated, in part, the Board's May 2007 decision; specifically, as to the Board's denial of an effective date prior to February 4, 1998.  The Order of the Court remanded the case to the Board.

In a December 2009 decision, the Board denied entitlement to an effective date earlier than February 4, 1998, for the grant of service connection of PTSD.  The Veteran appealed that decision to the Court.  In a November 2011 Memorandum Decision, the Court vacated the case and remanded it, once again, to the Board.  


FINDINGS OF FACT

1.  The Veteran filed his original claim for service connection of PTSD on July 15, 1991 and this claim was finally denied in an unappealed rating decision dated in May 1992. 

2.  Relevant records received from the Joint Services Records Research Center (JSRRC) in October 2001 constitute relevant official service department records that existed and had not been associated with the claims file when the RO first decided the appellant's claim. 

3.  The RO had sufficient information in connection with the appellant's original claim for service connection for PTSD to obtain the records verifying his stressors.


CONCLUSION OF LAW

The criteria for an effective date of July 15, 1991, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400(q), (r) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims - formal and informal - for benefits. In particular, VA is required to identify and act on informal claims for benefits. See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2011); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

With respect to service connection claims which are granted following the submission of new and material evidence, governing regulation provides that the effective date of the award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2011).  38 C.F.R. § 3.156(c)(1) provides that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."

Pursuant to 38 C.F.R. § 3.156(c)(2), "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."

38 C.F.R. § 3.156(c)(3) states that "[a]n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet App. at 54.

The Veteran initially filed a claim of entitlement to service connection for PTSD on July 15, 1991.  That claim was denied in a May 1992 RO rating decision.  The Veteran filed a Notice of Disagreement (NOD) in February 1993, and the RO issued a statement of the case (SOC) in March 1993.  The Veteran filed a Substantive Appeal in December 1993.  He was informed by the RO later that month that his appeal was untimely.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2011).  The Veteran has not since challenged the timeliness of the appeal.

In April 1994, the Veteran, acknowledging that his appeal was untimely, filed to reopen his PTSD claim.  His claim was denied in a May 1994 RO rating decision.  The Veteran was informed of that decision by letter from the RO dated November 1994.  He did not disagree with that decision.

On February 4, 1998, the Veteran again filed a claim of entitlement to service connection for PTSD.  His claim was denied by the RO in an April 1998 rating decision.  The Veteran filed a NOD in September 1998.  After the receipt of additional evidence [discussed below], the RO granted service connection for PTSD in a February 2002 rating decision.  The effective date of service connection was April 13, 1999.  This appeal followed.

In a May 2007 decision, the Board granted an effective date of February 4, 1998 for service connection for PTSD.  In the May 2007 decision, the Board determined that the date of claim was February 4, 1998 and that the record revealed no unacted-upon claims for service connection for PTSD filed prior to that date.  The Board further found that the medical evidence was at least in equipoise as to whether the Veteran was diagnosed as having PTSD prior to the February 4, 1998 claim.  The Board found that service connection should properly be granted effective February 4, 1998, the date of claim. 

The Veteran disagreed with the Board's denial and appealed to the Court.  Pursuant to a July 2009 Joint Motion, in a July 14, 2009 Order, the Court vacated, in part, and remanded, in part, the Board's decision denying an effective date earlier than February 4, 1998 for service connection for PTSD.

The July 2009 Joint Motion and July 14, 2009, Order of the Court did not identify any inadequacies in the Board's specific determinations as outlined above.  Rather, the Joint Motion found fault with the Board's failure to consider the application of 38 C.F.R. § 3.156(c) to this issue.  

In a December 2009 decision, the Board denied entitlement to an effective date prior to February 4, 1998.  The Veteran appealed that decision to the Court.

As noted above, in November 2011, the Court again vacated the Board's decision and remanded it for further consideration.  Specifically, the Court remanded the matter for the Board to address whether 38 C.F.R. § 3.156(c)(1) or 38 C.F.R. § 3.156(c)(2) was applicable, particularly in light of the Court's recent decision in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), which notably held that a veteran was not precluded from seeking an earlier effective date for the grant of service connection for PTSD on the ground that he failed to cooperate fully with VA's requests for information to verify claimed stressors, where VA's failure to verify the stressor was the result of administrative error in failing to locate unit records.  

As noted above, the Veteran's claim for service connection of PTSD was allowed in a February 2002 rating decision.  The claim was granted at that time because of the receipt of a summary of the Veteran's unit history during his time in Vietnam that corroborated his claimed stressors from the U.S. Armed Services Center for Unit Records Research (CURR) (now the Joint Services Records Research Center (JSRRC)).

As discussed above, the Court held in Mayhue that records received from the JSRRC (or one of its predecessors, the USCRUR or ESG), which substantiated that the base camp of a Veteran's unit had come under fire, was a basis for establishing an effective date pursuant to 38 C.F.R. § 3.156(c) based on the date of receipt of a previously denied claim for PTSD, even where the Veteran had in connection with the earlier claim failed to cooperate in the development of the claim by not responding to VA requests for additional information regarding the specifics of his claimed stressors. 

Here, when the Veteran filed his original claim in 1991, VA had the his personnel records in its possession, which disclosed his dates, locations and units of assignment.  Taken together with statements submitted by the Veteran in April 1992 and February 1993, there appears to have been sufficient information of record so as to allow VA to obtain verification of his claimed stressors that later supported the grant of service connection for PTSD.  Accordingly, and in light of the holding in Mayhue, the Board finds that the provisions of 38 C.F.R. § 3.156(c)(1) apply.  

Accordingly, the proper effective date for service connection for PTSD is July 15, 1991, the date of receipt of the appellant's original and prior claim for service connection PTSD.  See 38 C.F.R. § 3.159(c), Mayhue, 24 Vet. App. at 28; Vigil v. Peake, 22 Vet. App. 63 (2008).  As no claim for compensation benefits for psychiatric illness was received within one year of separation, or at any other time prior to July 1991, the Board further finds that an effective date prior to July 1991 is precluded as a matter of law.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400(o) ; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date of July 15, 1991, but no earlier, for the award of service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


